IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                          STATE OF ARIZONA,
                           Plaintiff/Petitioner,

                                   v.
                        WILLIAM CRAIG MILLER,
                         Defendant/Respondent.


                          No. CR-19-0061-PC
                          Filed May 04, 2021


           Appeal from the Maricopa County Superior Court
             The Honorable Janet E. Barton, Judge, Retired
                       No. CR2006-112056-001
                            REVERSED



COUNSEL:

Mark Brnovich, Arizona Attorney General, Lacey Stover Gard, Chief
Counsel, Jeffrey L. Sparks (argued), Assistant Attorney General, Phoenix,
Attorneys for State of Arizona

Tamara Brooks-Primera (argued), Kerri L. Chamberlin, Office of the Legal
Advocate, Phoenix, Attorneys for William Craig Miller
                STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                          Opinion of the Court




VICE CHIEF JUSTICE TIMMER AUTHORED THE OPINION OF THE COURT, IN
WHICH CHIEF JUSTICE BRUTINEL, JUSTICES BOLICK, AND PELANDER
(RETIRED) * JOINED.



VICE CHIEF JUSTICE TIMMER, opinion of the Court:


¶1            A defendant is deprived of the Sixth Amendment right to
counsel if his lawyer provided deficient representation, which prejudiced
the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). We are
asked to decide whether the failure to challenge an incorrect jury
instruction widely used by the legal community at the time of trial and
appeal constitutes deficient performance. Although lawyers can be
constitutionally deficient for making errors commonly made by others, the
record here does not reflect that the defendant’s lawyers were deficient by
failing to challenge the jury instruction or that any deficiency prejudiced
the defense.
                              BACKGROUND

¶2            In 2011, a jury convicted William Craig Miller of five counts
of first-degree murder and other charges. The jury also found four
aggravating circumstances: prior conviction of a serious offense, A.R.S.
§ 13-751(F)(2) (2009); multiple homicides, § 13-751(F)(8); young age of one
victim, § 13-751(F)(9); and witness elimination, § 13-751(F)(12).

¶3            Before trial, Miller disclosed several statutory and non-
statutory mitigating circumstances he intended to prove at any penalty
phase, including that his “capacity to appreciate the wrongfulness of his
conduct or to conform his conduct to the requirements of the law was
significantly impaired, but not so impaired as to constitute a defense to

*
           Justices Lopez, Beene, and Montgomery have recused
themselves from this matter. Pursuant to article 6, section 3 of the Arizona
Constitution, Justice John Pelander (Ret.), has been designated to sit in this
matter. Although Justice Andrew W. Gould (Ret.) participated in the oral
argument in this case, he retired before issuance of this opinion and did not
take part in its drafting.

                                      2
                  STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                            Opinion of the Court

prosecution.” See A.R.S. § 13-751(G)(1); 1 see also Ariz. R. Crim. P.
15.2(h)(1)(A)(i) (requiring the disclosure). Consequently, without request,
objection, or comment by either party, during the penalty phase the court
provided the jury with the Revised Arizona Jury Instruction (“RAJI”) in
effect at the time concerning this statutory mitigator:

         It is a mitigating circumstance that the defendant’s capacity
         to appreciate the wrongfulness of his conduct, or to conform
         his conduct to the requirements of the law, was significantly
         impaired, but not so impaired as to constitute a defense to
         prosecution. The defendant has the burden of proving this
         mitigating circumstance by a preponderance of the evidence.

         “Significantly impaired” means that the defendant suffered
         from mental illness, personality disorder, character disorder,
         substance abuse, and/or alcohol abuse at or near the time of
         the offense, that prevented the defendant from appreciating
         the wrongfulness of the conduct or conforming his conduct to
         the requirements of the law.

         If any juror finds by a preponderance of the evidence that the
         defendant was significantly impaired, then that juror shall
         consider this impairment as a mitigating circumstance when
         determining whether to sentence the defendant to life
         imprisonment or death.

         The effect you give to any mitigation is left to your sound
         discretion in determining whether there are mitigating
         circumstances sufficiently substantial to call for leniency.

(Emphasis added.)

¶4             Over a five-day span, Miller presented “a good deal of
mitigation, including evidence that he suffered from Bipolar Disorder I;
exhibited troubling behaviors as a child; had a family history of emotional
difficulties, drug abuse, and alcohol problems; and had experienced
difficulty controlling his impulses throughout his life.” State v. Miller, 234
Ariz. 31, 46 ¶ 63 (2013). The jury found this evidence insufficient to
warrant leniency and returned death sentence verdicts on each murder

1   Unless otherwise noted, we cite the current versions of statutes and rules.

                                       3
                STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                          Opinion of the Court

count. This Court affirmed Miller’s convictions and sentences.      Id. at 46–
47 ¶ 64.

¶5              In 2016, Miller petitioned the trial court for post-conviction
relief (“PCR”) on multiple grounds. Relevant here, he claimed that trial
counsel were constitutionally ineffective for failing to object to the RAJI’s
definition of “significantly impaired,” and appellate counsel was ineffective
for failing to challenge the instruction on appeal.

¶6            Based solely on the petition and related filings, the PCR court
agreed with Miller that the RAJI had misstated the law by using the word
“prevented,” and trial and appellate counsel were constitutionally
ineffective for failing to challenge the RAJI. It noted that the RAJI was
revised in 2016, five years after Miller’s trial, to replace “prevented the
defendant from appreciating” with “substantially reduced the defendant’s
ability to appreciate.” See Rev. Ariz. Jury Instr. (Crim.) Capital Case 3.2,
at 626 (5th ed. 2019). The court could “find no reason” for the change to
the RAJI other than “recognition that the previous instruction’s language
imposed the incorrect standard.” Because the court also found that
counsel’s ineffectiveness prejudiced Miller, it granted relief by ordering a
new penalty phase trial. The court subsequently denied the State’s motion
for rehearing, including its request for an evidentiary hearing to explore
whether counsel’s failure to challenge the RAJI fell below prevailing
professional norms.

¶7            We granted the State’s petition for review because it raises
issues of statewide importance that are likely to recur.          We have
jurisdiction pursuant to article 6, section 5(3) of the Arizona Constitution
and A.R.S. §§ 12-102(A) and 13-4031.

                               DISCUSSION

¶8            Whether Miller’s lawyers provided ineffective assistance is a
mixed question of fact and law. See State v. Pandeli, 242 Ariz. 175, 180 ¶ 4
(2017). We review the PCR court’s legal conclusions and constitutional
issues de novo. Id. Ultimately, we review a court’s ruling on a PCR
petition for an abuse of discretion, which occurs if the court makes an error
of law. Id.

¶9             The Sixth Amendment guarantees “the right to effective
assistance of counsel.” Strickland, 466 U.S. at 686 (quoting McMann v.

                                      4
                STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                          Opinion of the Court

Richardson, 397 U.S. 759, 771 n.14 (1970)).        A defendant claiming
deprivation of this right must make a two-pronged showing. Id. at 687.
First, he must show that counsel’s representation was deficient. Id.
Second, he must demonstrate that this deficient performance prejudiced his
defense. Id. To prevail, the defendant must satisfy both prongs. Id.
at 697.
             I. Deficiency

¶10            A defendant’s lawyers are not deficient merely for making
errors. Rather, the errors must be “so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.” Id. at 687. To determine deficiency, we ask “whether
counsel’s representation ‘fell below an objective standard of
reasonableness,’” which is formed by the “practice and expectations of the
legal community,” Hinton v. Alabama, 571 U.S. 263, 272–73 (2014) (quoting
Padilla v. Kentucky, 559 U.S. 356, 366 (2010)), at the time the lawyer provides
representation, see Bobby v. Van Hook, 558 U.S. 4, 8 (2009). Representation
falls below the “prevailing professional norms” of the legal community if
counsel’s performance was unreasonable under the circumstances.
Hinton, 571 U.S. at 273 (quoting Padilla, 559 U.S. at 366); see also Strickland,
466 U.S. at 688 (“The proper measure of attorney performance remains
simply reasonableness under prevailing professional norms.”).
Deficiency must be established by a “demonstrable reality” rather than as a
product of speculation. State v. Meeker, 143 Ariz. 256, 264 (1984). A
“strong presumption” exists “that counsel’s conduct falls within the wide
range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

¶11           The State does not contest that the RAJI given during the
penalty phase incorrectly imposed a higher burden than required to prove
the (G)(1) mitigator. See State v. Johnson, 247 Ariz. 166, 185 ¶ 43 (2019)
(“The State concedes that limiting the definition of ‘significantly impaired’
to the defendant being prevented from appreciating the wrongfulness of the
conduct was error . . . .”). Instead, it argues the PCR court erred by finding
trial and appellate counsel ineffective for failing to challenge the RAJI
because Miller failed to prove that counsel’s lapse fell below an objective
standard of reasonableness.         Miller counters he proved counsel’s
deficiency by demonstrating they were necessarily ignorant of the (G)(1)
mitigator’s requirement as no strategic reason existed for failing to
challenge the RAJI. He asserts that ignorance of the law governing the
impact of his mental health mitigation evidence necessarily fell below the
professional norms of the legal community.

                                       5
                STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                          Opinion of the Court


¶12           The record does not support a conclusion that Miller proved
that his trial and appellate counsel acted unreasonably under the
circumstances by failing to challenge the RAJI’s inclusion of the
“prevented” language. See Hinton, 571 U.S. at 273. In his PCR petition
and reply to the State’s response, Miller pointed only to the RAJI’s error as
proof of counsel’s deficiency. He did not provide any evidence, such as
affidavits from other defense counsel, suggesting his lawyers’ failure to
challenge the RAJI fell below professional norms established by the legal
community. See Ariz. R. Crim. P. 32.7(e) (“The defendant must attach to
the petition any affidavits, records, or other evidence currently available to
the defendant supporting the allegations in the petition.”).

¶13            In contrast, evidence exists that Miller’s lawyers acted within
prevailing professional norms. See Hinton, 571 U.S. at 273. The RAJI,
although not sanctioned by this Court, was created by the State Bar of
Arizona Criminal Jury Instruction Committee, which is comprised of
judicial officers, defense lawyers, and prosecutors. See Rev. Ariz. Jury
Instr. (Crim.) Preface & Important Note. Although not binding, these
recommended jury instructions evidence the legal profession’s view that
they accurately explain the law to jurors. Cf. Padilla, 559 U.S. at 366 (“We
long have recognized that ‘[p]revailing norms of practice as reflected in
American Bar Association standards and the like . . . are guides to
determining what is reasonable . . . .’” (quoting Strickland, 466 U.S. at 688)).
Also, the trial judge, not the parties, introduced the RAJI, thus lending it
additional credibility. See State v. Trostle, 191 Ariz. 4, 22 (1997) (stating that
trial judges presumably know the law and apply it in making decisions).
And the State identified one other capital case that had used the RAJI
without objection in a 2011 trial. See PCR Petition at 102–03, State v.
Naranjo, No. CR 2007-119504-001 (Maricopa Cnty. Super. Ct. Aug. 6, 2018)
(No. 9587463); see also Johnson, 247 Ariz. at 185 ¶ 41 (noting defense
counsel’s failure to object to the RAJI during trial). The RAJI was not
called into question until well after Miller’s trial and appeal, when the state
bar committee deleted the “prevented” language in 2016, and this Court
reported in 2019 that the State conceded that the pre-2016 RAJI was error.
See Johnson, 247 Ariz. at 185 ¶ 43.

¶14          We are not averse to Miller’s argument that a lawyer’s
representation can be unreasonable under prevailing professional norms
even when the legal community has uniformly made the same error. Cf.
Padilla, 559 U.S. at 367 (emphasizing that although legal community

                                        6
                STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                          Opinion of the Court

standards “may be valuable measures of the prevailing professional norms
of effective representation,” they are not “inexorable commands” (quoting
Bobby, 558 U.S. at 8)). But the record does not depict such circumstances
here.

¶15           Use of “prevented” in the pre-2016 RAJI is not an obvious,
grievous error. See Strickland, 466 U.S. at 687 (stating that the first prong
requires a showing of “serious” error).             The word “prevented,”
particularly when coupled with “from,” as in the RAJI, can mean
“hindered” as well as “stopped.”             See Prevent, Merriam-Webster,
https://www.merriam-webster.com/dictionary/prevent (last visited Apr.
28, 2021). If “prevented” meant “stopped,” the RAJI would have been
clearly wrong by changing the (G)(1) mitigator into one akin to a guilty-
except-insane defense to commission of the offenses.                 See A.R.S.
§ 13-502(A) (“A person may be guilty except insane if at the time of the
commission of the criminal act the person was afflicted with a mental
disease or defect of such severity that the person did not know the criminal
act was wrong.”). But if “prevented” meant “hindered,” the RAJI would
have been correct, essentially aligning with the 2016 RAJI revision.
Because the RAJI also stated that being “significantly impaired” falls short
of constituting a defense to prosecution, and “hindered” fits better with the
plain meaning of “impaired,” interpreting “prevented” synonymously
with “hindered” was not unreasonable. See Impaired, Merriam-Webster,
https://www.merriam-webster.com/dictionary/impaired (last visited
Apr. 28, 2021) (defining “impaired” as “being in an imperfect or weakened
state or condition: such as . . . diminished in function or ability” or “unable
to function normally or safely”).

¶16           Ultimately, the state bar committee wisely amended the RAJI
to remove any uncertainty about what must be shown to prove the (G)(1)
mitigator. But Miller did not present any affidavits or other evidence
suggesting that the criminal defense attorney community had questioned
the RAJI at the time of Miller’s trial and appeal. Cf. Wade v. Brockamp, 342
P.3d 142, 152 (Or. App. 2015) (finding defense counsel’s failure to object to
a standard jury instruction deficient where the record reflected that the
defense community had questioned the continued viability of the
instruction in light of a published decision). On this record, trial and
appellate counsel’s failure to challenge the RAJI given at Miller’s trial was
understandable and thus reasonable under prevailing professional norms.
We therefore disagree with the PCR court that Miller proved that his
lawyers were constitutionally deficient simply because the RAJI was

                                      7
                STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                          Opinion of the Court

erroneous. Although we could end our inquiry here, in light of the
practical consequences of our decision, we address Strickland’s prejudice
prong.

              II.   Prejudice

¶17            To prove prejudice, the defendant must show that “counsel’s
errors were so serious as to deprive the defendant of a fair trial, a trial whose
result is reliable.” Strickland, 466 U.S. at 687. It is not enough to show
that “the errors had some conceivable effect on the outcome of the
proceeding,” as virtually every deficient act or omission would meet that
test. Id. at 693. Instead, the defendant must “show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.               A reasonable
probability is a probability sufficient to undermine confidence in the
outcome.” Id. at 694.

¶18          The PCR court found prejudice because “a reasonable
probability exists that the result of the penalty phase would have been
different had the jury received the correct instruction.” In ruling on the
motion for rehearing, the court elaborated somewhat by explaining that
although jurors were not precluded from considering Miller’s mental health
mitigation evidence, the RAJI “precluded [them] from properly considering
such evidence as well as [the (G)(1)] mitigator.” (Emphasis added.)

¶19            We agree with the State that the PCR court’s rulings were
incomplete and flawed. First, the court failed to “consider the totality of
the evidence” as required to decide whether there was a reasonable
probability that but for counsel’s unprofessional errors Miller would have
gotten a life sentence (trial lawyer deficiency) or a decision from this Court
vacating the death sentence and ordering a new penalty phase (appellate
lawyer deficiency). See Berghuis v. Thompkins, 560 U.S. 370, 389 (2010)
(quoting Strickland, 466 U.S. at 695). The pertinent inquiry was whether,
absent the error, the jury (or this Court) “would have concluded that the
balance of aggravating and mitigating circumstances did not warrant
death.” See Strickland, 466 U.S. at 695; see also Wiggins v. Smith, 539 U.S.
510, 534 (2003) (instructing that in assessing prejudice, a court should
“reweigh the evidence in aggravation against the totality of available
mitigating evidence”). The PCR court erred by failing to weigh the
aggravating circumstances against the mitigation evidence, after taking the
error into account, to assess prejudice. See Pandeli, 242 Ariz. at 180 ¶ 4

                                       8
               STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                         Opinion of the Court

(“An abuse of discretion occurs if the PCR court . . . fails to adequately
investigate the facts necessary to support its decision.”).

¶20           Second, the record does not reflect that but for counsel’s
errors, a reasonable probability exists that the penalty phase verdict or the
subsequent appeal would have yielded different results. In light of the
RAJI’s “prevented” language, which the prosecutor inaccurately described
in closing argument as meaning “I can’t help myself,” the worst case
scenario was that all jurors quickly dismissed the (G)(1) mitigator’s
applicability because the mitigation evidence showed, at most, that Miller’s
mental health problems reduced, but did not eliminate, his ability to
appreciate the wrongfulness of his conduct or conform that conduct to the
law. But even without the RAJI, other instructions permitted jurors to
conclude that Miller’s reduced abilities served as mitigating circumstances.

¶21             The trial court instructed the jury that besides the (G)(1)
mitigator, Miller offered seven other mitigators, including personality
disorders, psychiatric disorders, neuro-developmental problems, and
developmental handicaps. It also instructed that jurors were “not limited
to [considering] these proposed mitigating circumstances” and could
“consider anything related to [Miller’s] character, propensity, history or
record . . . that might justify a penalty less severe than death.” Thus, even
if the RAJI precluded jurors from finding the (G)(1) mitigator, they were
free to find the other mental health mitigators, which were based on the
same evidence introduced to prove the (G)(1) mitigator, and conclude that
although they did not render Miller unable to appreciate the wrongfulness
of his actions or conform his conduct to the law’s requirements, they
reduced his capacity for doing so. Indeed, this was the thrust of the
mitigation evidence and Miller’s argument to the jury (e.g., “What had
diminished his control to engage in this behavior?” “None of these
[mental health problems] are William’s to choose from, and they all color
and inform his decisions. It doesn’t act as an excuse, but it explains, in
part, why it happened.”).

¶22           Yet, after considering the mental health evidence and giving
it whatever weight they deemed it deserved, the jurors found it insufficient
to warrant leniency when compared to the nature of the murders, which
included the murder of two children, and the four aggravators.
Consequently, even if Miller’s trial lawyers were deficient by not objecting
to the RAJI, a reasonable probability does not exist that but for this error,
the jury would have returned a life sentence verdict. And in light of this

                                     9
               STATE OF ARIZONA V. WILLIAM CRAIG MILLER
                         Opinion of the Court

lack of prejudice, it is even less likely that had his appellate counsel
challenged the RAJI, this Court would have found fundamental error and
remanded for a new penalty phase. See Johnson, 247 Ariz. at 186 ¶ 44
(finding no prejudice from use of the same RAJI on fundamental error
review in part because the court’s other instructions permitted the jury to
freely consider the defendant’s “large mitigation case,” and yet the jury
found it “lacking when compared to the three aggravating factors and the
nature of the murder”).

¶23            In sum, even if Miller’s lawyers were deficient for failing to
challenge the RAJI, his defense was not prejudiced because a reasonable
probability did not exist that but for the errors, the jury would have
returned a life sentence verdict, and this Court would have remanded for a
new penalty phase trial. See Strickland, 466 U.S. at 694.

                             CONCLUSION

¶24         For the foregoing reasons, we reverse the PCR court’s
judgment granting a new penalty phase trial.




                                     10